--------------------------------------------------------------------------------

Exhibit 10.1
Covenant Transportation Group, Inc.
2008 Named Executive Officer Bonus Program


Pursuant to the Covenant Transportation Group, Inc. 2006 Omnibus Incentive Plan
(the "Plan"), on April 9, 2008, the Compensation Committee of the Board of
Directors (the "Committee") of Covenant Transportation Group, Inc., a Nevada
corporation (the "Company") approved the key terms of the Company's 2008 Bonus
Program (the "Program"). The disclosures discussed in this Exhibit were
previously filed on Form 8-K on April 15, 2008.


As set forth in the Plan, which was approved by the Company's stockholders at
the 2006 annual meeting of stockholders, the Committee may choose from a range
of defined performance measures.  The Committee approved performance-based bonus
opportunities, approved under the Plan, pursuant to which each of the Company's
Chief Executive Officer, the person performing the function of principal
financial officer, and the Company's four other most highly compensated
executive officers for the year ended December 31, 2007 (the "Named Executive
Officers"), other than Messrs. Micky Miller and Michael Miller, is eligible to
receive a bonus of up to 50% of his 2008 base salary based upon the Company's
achievement of certain performance targets.  No performance-based opportunity
was considered for Mr. Micky Miller and Mr. Michael Miller retired from the
Company in August 2007.  Each Named Executive Officer must accept at least 25%
of his bonus for 2008, if any, in the form of Class A common stock under the
Plan and may choose to receive up to 100% of the bonus in Class A common stock
under the Plan.  As in 2007, the percentage of salary assigned to each Named
Executive Officer is based on the Committee's evaluation of (i) the magnitude of
each Named Executive Officer's ability to impact corporate performance based on
the executive's responsibilities at the time the targets were set, (ii) the
composition of each Named Executive Officer's total compensation package, and
(iii) the Company's long-term financial goals.


In connection with the 2008 performance-based bonus opportunities described
above and for each of the Named Executive Officers who have a performance-based
bonus opportunity, other than Tony Smith, President of Southern Refrigerated
Transport, Inc. ("SRT") and Jim Brower, President of Star Transportation, Inc.
("Star"), whose bonus targets are provided below, the Committee set performance
targets related to the Company having consolidated operating income of
$16,187,000 and a consolidated operating ratio of 97.5% for 2008.  As with the
performance targets for 2007, the Committee also created specific parameters for
awarding bonuses within certain incremental ranges of achievement of the
performance targets, subject to upward or downward adjustment in defined
circumstances.  The applicable percentage of the achieved performance target is
then multiplied by the Named Executive Officer's target bonus (50% of the Named
Executive Officer's base salary) to determine the Named Executive Officer's
bonus. The following table sets forth a summary of the incremental levels of
achievement of the performance targets and the related percentage of the
potential bonus associated with such achievement.




2008 Incremental Ranges of Performance Targets
Consolidated
Operating Income
($)
(000s)
 
Consolidated
Operating Ratio
(%)
 
% of Bonus
Opportunity
Paid as Bonus
(%)
7,515
 
98.8
 
25.0
10,168
 
98.4
 
50.0
12,951
 
98.0
 
75.0
16,187
 
97.5
 
100.0
19,422
 
97.5
 
125.0
22,658
 
97.5
 
150.0



For Mr. Smith, the Committee set performance targets, of which 10% were related
to the consolidated performance targets set forth above and 90% were related to
SRT having operating income of $8,492,000 and an operating ratio of 93.0% for
2008.  As with the performance targets for the other Named Executive Officers,
the Committee also created specific parameters for awarding a bonus to Mr. Smith
within certain incremental ranges of achievement of the performance targets,
subject to upward or downward adjustment in defined circumstances.  The
following table sets forth, with respect to Mr. Smith, a summary of the
incremental levels of achievement of the performance targets and the related
percentage of the potential bonus associated with such achievement.


2008 Incremental Ranges of Performance Targets
Operating
Income
($)
(000s)
 
Operating Ratio
(%)
 
% of Bonus
Opportunity
Paid as Bonus
(%)
6,879
 
94.3
 
25.0
7,364
 
93.9
 
50.0
7,886
 
93.5
 
75.0
8,492
 
93.0
 
100.0
9,099
 
93.0
 
125.0
9,706
 
93.0
 
150.0

 
 
 
 

--------------------------------------------------------------------------------

 

 
For Mr. Brower, the Committee set performance targets, of which 10% were related
to the consolidated performance targets set forth above and 90% were related to
Star having operating income of $2,527,000 and an operating ratio of 97.0% for
2008.  As with the performance targets for the other Named Executive Officers,
the Committee also created specific parameters for awarding a bonus to Mr.
Brower within certain incremental ranges of achievement of the performance
targets, subject to upward or downward adjustment in defined circumstances.  The
following table sets forth, with respect to Mr. Brower, a summary of the
incremental levels of achievement of the performance targets and the related
percentage of the potential bonus associated with such achievement.


2008 Incremental Ranges of Performance Targets
Operating
Income
($)
(000s)
 
Operating Ratio
(%)
 
% of Bonus
 Opportunity
 Paid as Bonus
(%)
1,399
 
98.3
 
25.0
1,744
 
97.9
 
50.0
2,106
 
97.5
 
75.0
2,527
 
97.0
 
100.0
2,949
 
97.0
 
125.0
3,370
 
97.0
 
150.0



The Committee believes that the performance targets represent aggressive, yet
achievable goals for the Named Executive Officers to earn 100% of the eligible
bonus amount.
Back to Form 10-Q [form10q.htm]
 


 